Title: Motion in re Coercing Vermont, [5 December] 1782
From: Madison, James
To: 


[5 December 1782]
A motion was made by Mr. [James] Madison, seconded by Mr. [Thomas] McKean, that the question for striking out the clause be postponed until a question is taken on a motion for amending a previous part of the motion, by striking out the words “and dangerous to the confederacy, require the immediate and decided interposition of Congress,” and in lieu thereof inserting “interposed in pursuance of the act passed on the  day of  by the State of New Hampshire, and the act passed on the  day of  by the State of New York, two of the states claiming the same, and for the purpose of preserving the peace and interests of the confederacy, require immediate and effectual measures:”
